Citation Nr: 0914239	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 
1968.  He also had prior service in the reserves.  The 
Veteran died in November 2003 and his widow is the appellant 
in this appeal.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  The appellant married the Veteran in August 2003, less 
than 1 year before the Veteran's death in November 2003 and 
approximately 35 years after service.  

2.  A child was not born of the marriage, nor was a child 
born to the Veteran and the appellant before their marriage.  

3.  The evidence does not show that a common law marriage 
existed between the Veteran and the appellant before August 
2003.



CONCLUSION OF LAW

The marriage between the Veteran and the appellant does not 
meet the requirements for the purpose of eligibility for DIC 
benefits..  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 
C.F.R. §§ 3.50, 3.52, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004);  VAOPGCPREC  2-
2004 (March 9, 2004).  

Legal Criteria and Analysis 

The appellant seeks entitlement to DIC benefits.  For the 
reasons explained below, the Board finds against her claim.  

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

For VA DIC benefits purposes, the veteran must have been 
married to the appellant: (1) before the expiration of 15 
years after the period of service in which the disease or 
injury that caused the veteran's death was incurred or 
aggravated; (2) for one year or more at the time of death; or 
(3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54.  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Here, the appellant and the Veteran married in August 2003, 
approximately 35 years after the Veteran's discharge.  The 
Veteran died in November 2003.  The appellant was married to 
the Veteran for less than one year before his death and no 
evidence has been presented to show, nor has it ever been 
contended, that the appellant and the Veteran ever had a 
child together.  Because the appellant was not married to the 
Veteran for more than one year at the time of the Veteran's 
death, their marriage took place more than 35 years after the 
relevant period of service, and they had no children, the 
Board finds that the appellant is not eligible for DIC 
benefits.  

To the extent that it could be argued that the Veteran and 
appellant had a common law marriage before they married in 
August 2003, the Board finds that the evidence is also 
against this claim.  The Board recognizes that the appellant 
argues that she took care of the Veteran for many years 
before they were married, and that the Veteran's family and 
friends regarded her as his spouse for a very long time.  The 
appellant has maintained that people on the streets thought 
of her and the Veteran as husband and wife unless they were 
told otherwise.  The Board also notes that the record 
contains statements from the Veteran's family and friends 
which note that the Veteran and appellant were regarded as 
man and wife.  In June 2005, the Veteran's brothers, R.C.P. 
and R.L.P, and sister, R.P.B., issued a statement maintaining 
that the appellant and Veteran were officially married only a 
short while but they lived together as husband and wife for a 
very long time.  In January 2008, the Veteran's brother, 
R.C.P., and sister, R.P.B., issued a statement maintaining 
that the appellant and Veteran were late to marry on paper 
after decades of living and working side by side together.  
They noted that the appellant was the Veteran's long time 
companion, devoted and eternally loving wife.  

Also in January 2008, L.L. maintained that the appellant and 
Veteran lived together as friends for years before the 
Veteran became ill and died.  The appellant has submitted a 
document dating back to November 1998 which notes that the 
appellant and Veteran purchased a burial plot together.  
Also, the appellant has submitted a health care proxy that 
dates back to January 2003 and letters from physicians to 
further her claim.  

The Board notes that the appellant and the Veteran resided in 
the state of New York.  As New York state law does not 
provide elements of a common law marriage (since it is not 
recognized), the appellant must meet the requirements set 
forth in 38 C.F.R. § 3.205(a)(6): (1) an agreement between 
the parties to be husband and wife at the beginning of their 
cohabitation, (2) cohabitation, (3) holding themselves out as 
married, and (4) generally accepted as such in the 
communities in which they lived.  

Although the appellant has maintained that she and the 
Veteran lived together as husband and wife and that others 
regarded them as husband and wife, there is no showing of an 
agreement between the parties to be husband and wife at the 
beginning of their cohabitation.  The most telling evidence 
consists of the Veteran's May 1996 application for benefits 
which listed him as divorced and the appellant as his friend 
and the November 1998 burial plot document which notes that 
the appellant and Veteran were purchasing the burial plot as 
"friends."  Also, the Board notes that during her hearing 
the appellant testified that people on the streets thought of 
her and the Veteran as husband and wife unless they were told 
otherwise, and that she and the Veteran told them no they 
were not.  The Board further notes that L.L. maintained that 
the appellant and Veteran lived together as friends for years 
before the Veteran became ill and died.  This statement shows 
that the appellant and Veteran were not generally accepted as 
husband and wife but rather as friends.  We accept that the 
appellant and the Veteran were living together before they 
were married in August 2003; however, their own description 
as "friends" establishes that they were not in a common law 
relationship and that they were not representing themselves 
to others as married.  

As the appellant was not married to the Veteran for more than 
one year at the time of the Veteran's death, their marriage 
took place more than 35 years after the relevant period of 
service, they had no children, and the elements of a common 
law marriage have not been met, the appellant does not 
qualify for DIC benefits.  Although sympathetic to the 
appellant's contentions, the Board is bound to follow the 
law.  The appellant is not eligible for the requested  
benefit.  In cases such as this, where the law is 
dispositive, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis, supra.  The preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   


ORDER

Eligibility for DIC benefits is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


